Opinion by
Mr. Justice Fell,
Proceedings under the act of May 25, 1887, to recover damages for injuries to the plaintiffs’ lands caused by the city of Lancaster in extending its waterworks were set aside on the ground that the act does not apply to the city, and that the only remedy is that- provided by the act of March 21, 1836. The earlier act authorizes the city to enter upon and occupy, such lands as may be necessary for erecting and maintaining its waterworks, and provides that if the parties cannot agree upon the compensation to be paid the owner they shall appoint six persons to assess the damages, and in the event of their failure to agree in the selection of suitable persons the court, shall issue a venire and the sheriff shall summon a jury. The act of 1887 is “to authorize cities and boroughs to condemn property and rights inside and outside their limits for the purpose of obtaining and securing water,” and it provides that the parties shall first attempt to agree upon the damages to be paid, and if they fail to do so the court shall appoint five viewers to .assess damages.
The act of 1887 is general, and relates to all of the cities- and boroughs of the commonwealth. The remedy provided by it is for an injury for which the right to compensation is undoubted, and we see no reason why the defendant should be' *139exempt from its provisions. It does not, however, follow that it furnishes the only remedy open to the plaintiffs. The acts may both apply, and the remedies be concurrent. There cannot be different standards of rights, but there may be different methods of remedy. Statutes which give repugnant rights are irreconcilable, and the later must prevail; but different and distinct remedies may coexist. The acts of 1836 and 1887 upon this subject differ in mere matters of procedure. There is no substantial difference in rights or results. They differ only as to the preliminary proceedings which may lead to a settlement or a jury trial. There is no reason why they may not be concurrent and the proceedings be under either. The act of 1887 has no repealing clause; it is clearly cumulative. It takes away no powers already existing, but gives additional powers to be exercised in a slightly different way but for the same purpose and to the same end.
In Commonwealth v. Macferron, 152 Pa. 244, the question was whether when a city passes from one class to another it becomes subject to all the laws governing the class which it enters, and it was held in the opinion by Williams, J., that it did become subject to them so far as its legislation conflicted with the uniform plan of municipal government provided for cities of the class of which it became a„ member, and that so far as its former legislation was not in conflict with the legislative plan of the new class it remained in full force. In Quinn v. Cumberland Co., 162 Pa. 55, two acts of assembly providing different and irreconcilable methods for the performance of a corporate power were under consideration, and it was decided that the repealing clause of the later act operated upon the former. No question decided in either case arises in this. We have here different methods of procedure provided by different acts, and no repealing clause in the later act, and it is within the rule that a previous local statute is not repealed by a subsequent general statute inconsistent with it unless the intention to repeal appears by express words or otherwise.
The order of the court of common pleas setting aside the report of the viewers and all proceedings is reversed and the record is remitted with a procedendo.